     Case 2:17-cv-08220-DMG-SK Document 150 Filed 10/26/20 Page 1 of 1 Page ID #:2952




 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11     Agrícola Cuyuma SA, and                         Case No.: CV 17-8220-DMG (SKx)
       Corporación Agrícola Viñasol SAC,
12                                                     ORDER ON STIPULATION RE
                            Plaintiﬀs,                 CONTINUANCE OF TRIAL DATE
13                                                     [149]
       v.
14
       Corona Seeds, Inc., and
15     Crites Seed, Inc.,

16                          Defendants.

17

18          Based on the parties stipulation, and good cause appearing therefor, the trial in the
19   above-captioned matter is continued from November 9, 2020 to June 15, 2021 at 8:30
20   a.m.
21   IT IS SO ORDERED.
22
     DATED: October 26, 2020                       ___________________________________
23
                                                   DOLLY M. GEE
24                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                   1
